DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the species in the reply filed on 01 November 2021 is acknowledged. 
Claims 1-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02 September 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thoburn Dunlap on 13 December 2021.
The application has been amended as follows: 
1) Claim 1, line 20, “said second stage monomer mixture; and.” has been replaced with --- said second stage monomer mixture; ---
2) Claim 1, last line, “percent.” has been replaced with 
--- percent; and
wherein said at least one ethylenically unsaturated C3-C6 carboxylic acid monomer in each of the first stage monomer mixture and the second stage monomer mixture comprises (meth)acrylic acid and said at least one crosslinking monomer in each of the first stage monomer mixture and the second stage monomer mixture comprises a polyfunctional acrylate. ---
3) Claim 2 has been replaced with 
--- The structured emulsion polymer particles of claim 1 wherein said at least one ethylenically unsaturated C3-C6 carboxylic acid monomer in said first stage monomer mixture and in said second stage monomer mixture is independentlyWO 2019/067279PCT/US2018/051670 - 47 -selected from acrylic acid and methacrylic acid, optionally in combination with itaconic acid, citraconic acid, maleic acid, maleic anhydride, fumaric acid, crotonic acid, aconitic acid, and mixtures thereof. ---

--- The structured emulsion polymer particles of claim 1 wherein said crosslinking monomer in said first stage monomer mixture and said second stage monomer mixture is independently selected from a polyfunctional acrylate optionally in combination with a polyallyl ether. ---
5) Claim 10 has been replaced with 
--- The structured emulsion polymer particles of claim 8 wherein said crosslinking monomer is selected from allyl (meth)acrylate. ---
6) Claim 22, lines 2-3, “(e.g., titanium dioxide, chromium oxide, iron oxides)” has been deleted
7) Claim 23, last line, “percent.” has been replaced with 
--- percent; and
wherein said at least one ethylenically unsaturated C3-C6 carboxylic acid monomer in each of the first stage monomer mixture and the second stage monomer mixture comprises (meth)acrylic acid and said at least one crosslinking monomer in each of the first stage monomer mixture and the second stage monomer mixture comprises a polyfunctional acrylate. ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The closest prior art is considered to be US Patent Application Publication 2015/0342858. This reference discloses similar polymer emulsions as claimed (see for example 2). However, while similar polymer emulsions are suggested therein, the presently claimed invention provides for unexpected improvements in terms of stability of particles therein while also being useful with pump dispensers to generate creamy foams, as demonstrated by the evidence present in the specification (examples 1-52).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/Brian Gulledge/Primary Examiner, Art Unit 1699